Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158852(78)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DETROIT ALLIANCE AGAINST THE RAIN                                                                    Elizabeth T. Clement
  TAX, DETROIT IRON & METAL COMPANY,                                                                   Megan K. Cavanagh,
                                                                                                                        Justices
  AMERICAN IRON & METAL COMPANY,
  MCNICHOLS SCRAP IRON & METAL
  COMPANY, MONIER KHALIL LIVING
  TRUST, and BAGLEY PROPERTIES, LLC,
             Plaintiffs-Appellants,
  v                                                                  SC: 158852
                                                                     COA: 339176
  CITY OF DETROIT, DETROIT WATER AND
  SEWAGE DEPARTMENT, and DETROIT
  BOARD OF WATER COMMISSIONERS,
             Defendants-Appellees.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to file a response
  to the brief amicus curiae filed by Trappers Properties et al. is GRANTED. The response
  submitted on May 16, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 17, 2019

                                                                               Clerk